—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Phelan, J.), dated September 29, .1999, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The defendants made a prima facie showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see, Turchuk v Town of Wallkill, 255 AD2d 576). In opposition, the plaintiff failed to raise a triable issue of fact that she sustained a serious injury (see, Gaddy v Eyler, 79 NY2d 955, 956-957). The plaintiffs doctor failed to set forth what objective tests, if any, were used to examine the plaintiff (see, Grossman v Wright, 268 AD2d 79), and failed to specify the degree of the plaintiffs limitation of motion (see, Tabacco v Kasten, 229 AD2d 526; Ahmed v Jaekyoo Yoo, 255 AD2d 345). In addition, the doctor did not explain the almost 21/2-year gap in treatment between the accident and the most recent medical exam (see, Grossman v Wright, supra). Mangano, P. J., Krausman, Florio and Schmidt, JJ., concur.